DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in response to the application 15/847516 filed on
09/20/2021.
Status of Claims:
Claims 1-20 are pending in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered. 
Response to Arguments
Applicant’s arguments filed in the amendment filed 04/16/2021 regarding to arguments on claims 1-2, 6-7, 10, 12 and 18 are partially not persuasive.
Regarding claim 1:
The Applicant argued that Mazzoleni in combination with Acharya fails to teach “deriving a reward model based on the online outreach for the user, which reward model indicates locations within the particular online network to search for the user's data”. The Examiner respectfully disagrees with the Applicant, the Examiner again respectfully submits that Acharya discloses “Col 9 line 11-45: Search system 312 includes a crawling engine 319 to crawl resources, and an indexing engine 313 to index those resources in one or more search indexes (referred to collectively as "search index") stored, e.g., in indexed cache 314. Search engine 318 also includes a resource locator engine 316 for identifying resources within the search index that are responsive to, and that may be relevant to, a query (for example, by implementing a query text matching routine). A ranking engine 315 ranks resources deemed relevant to the search query…Social graph information may be included in a same search index as other resources or in a separate search index (not shown). As described in more detail below, the social graph information may include, e.g., comments, endorsements, connections, affinities, and so forth related to indexed content and to a user's social graph. The social graph information may include content from social network 123. A separate search may be performed for general search results responsive to a query, as well as particular search results, that identify resources associated with the user's social graph (e.g., endorsed Web content)… In some implementations, information associated with the user's social graph may be indexed by generating and incorporating suitable data structures, e.g., social restricts, into an existing search index. In some examples, the indexing engine may generate social restricts by mapping identified information to corresponding Web resources referenced in a search index and determining the social connection between the Web resources and the user. For example, the system may access a relationship lookup table that includes relationship data describing a user's social graph to determine such social connections. In some examples, social restricts may be provided in the form of an information tag or other data associated with a referenced Web resource included in the search index”. The system of Acharya contains a resource locator engine for identifying resources within the search index that are responsive to, and that may be relevant to, a query. This is equivalent to the reward model of the application wherein the system selects particular resources or locations within a plurality of resources/locations that contains relevant information to the query to search rather than searching the whole index of resources. In addition, within the index of the location for the resources, the system of Acharya also contains social graph information of a user and the index also maps the identified information to corresponding resources and determine the connection between the resources and the user. Thus, the system does search for data, specifically user data and determine where in the index the data can be found wherein the data is analyzed by the social connection of the user. Therefore, Mazzoleni in view of Acharya teaches the limitation “deriving a reward model based on the online outreach for the user, which reward model indicates locations within the particular online network to search for the user's data”.
Applicant’s remaining arguments filed in the amendment filed 09/20/2021 respect to amended claims have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.
Regarding claim 12:
	Responses to arguments for claim 12 made by the applicant are presented above (claim 1). In addition, the applicant argues “a model generator to, derive a reward model based on the online outreach for the user, which reward model indicates: locations within the online network to avoid searching for the user's data”. The Examiner respectfully disagrees with the Applicant, the Examiner again respectfully submits that Acharya discloses “Col 7 line 36-57: A social affinity score can be determined for the content and can be specific to a relationship between the content recipient and the author of the content. In some examples, if the social affinity score is below a threshold score, it is determined that the content will not be accessible by, and/or distributed to, the particular user. Consequently, in this example, although the particular user had been explicitly targeted for distribution of the content by the author, the particular user is not provided in the ACL for the content. In some examples, if the social affinity score is at or above the threshold score, it is determined that the content will be accessible by, and/or distributed to, the particular user. Consequently, the particular user has been explicitly targeted for distribution of the content by the author and the particular user is provided in the ACL for the content). The Examiner holds the argument made in the previous office action. The system of Acharya calculates the social affinity score wherein the social affinity score is calculated based on the relationship/interactions between the recipient and the author. This is similar to deriving a reward model based on the online outreach for the user because the user’s interconnectness or engagement in a social network is analyzed. In addition, the system of Acharya detects that if the social affinity score is higher than a threshold, which indicates that the relationship between the author and the recipient is close, then the recipient is allowed to receive certain content from the author, thus the system locates the location for information retrieval. Vice versa, if the score is below a threshold, the 
Regarding claim 2:
The Applicant argued that Mazzoleni in view of Acharya fails to teach “wherein the reward model indicates locations where the user's data is likely to be found”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Acharya discloses “Col 9 line 11-31: Search engine 318 also includes a resource locator engine 316 for identifying resources within the search index that are responsive to, and that may be relevant to, a query (for example, by implementing a query text matching routine)… Social graph information may be included in a same search index as other resources or in a separate search index (not shown). As described in more detail below, the social graph information may include, e.g., comments, endorsements, connections, affinities, and so forth related to indexed content and to a user's social graph. The social graph information may include content from social network 123… Col 12 line 55-67: Social graph information, including that described above, may be indexed for use in information retrieval… Accordingly, the search index may be searched to identify relevant search results that are dependent upon social signals, e.g., that are associated with one or more aspects of a user's social graph, examples of which are provided above. For example, a search system may receive a query and identify, e.g., general search results and user-generated content. The user-generated content may include, e.g., search results based on the indexed social graph information (e.g., content from electronic messages, posts, blogs, chats, etc. of members of the searcher's social graph)”. The system of Acharya locates resources to search for a query within an index that contains the resources also contains the social graph information. As disclosed by Acharya, the social graph information includes, e.g., comments, endorsements, connections, affinities, and so forth related to indexed content and to a user's social graph, thus the system contains an index that would help a query to look for a resource/location that contain information relating to a user. Social graph information that is related to a user ‘social graph containing connections of a user in a social network and the resource locator engine both helps the query to locate resources/locations that is relevant to the query wherein the query is operated to retrieve user-generated content and relevant search results that are dependent upon social signals, e.g., that are associated with one or more aspects of a user's social graph. Therefore, Acharya is directed to locating where information should be search and relevant to the query and to retrieve information such as user’s information for the query.
Regarding claim 6:
The Applicant argued that Mazzoleni in view of Acharya fails to teach “determining, based on a risk model, whether to delete the user's data found during execution of the search”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Acharya discloses “ Col 13 line 7-17: A user may prevent addition of members to the user's social graph, e.g., using an opt-out option or by keeping contacts out of particular groups used to generate the social graph. In some implementations, privacy features provide a user with an opt-in or opt-out option to allow or to prevent, respectively, being included (or removed the user if already included) as a member of another's social graph. Thus, users may have control over what personal information or connection information, if existing, is included in their social graphs and, consequently, that is included in the content streams and search results described herein”. The system of Acharya allows a user to be either in our out of another user’s social graph. This means that the user can delete his or her connection in another user’s social graph thus delete his or her data in the social network. Acharya also discloses that users have control of their personal information and connection information in their social graph/ social network so users can either keep or remove connections and data of their own as they wished. Users controls their personal information to be included or not in social graphs is done by what information they found and how they what to control that data, so data is found before what they want to do with the data is implemented after that. 
Regarding claim 7:
“deleting the user's data found during execution of the search”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Acharya discloses “Col 12 line 55-67 & Col 13 line 1-17: Social graph information, including that described above, may be indexed for use in information retrieval. The social graph information may be part of a search index in the indexed cache 314 of FIG. 3. Accordingly, the search index may be searched to identify relevant search results that are dependent upon social signals, e.g., that are associated with one or more aspects of a user's social graph, examples of which are provided above. For example, a search system may receive a query and identify, e.g., general search results and user-generated content. The user-generated content may include, e.g., search results based on the indexed social graph information (e.g., content from electronic messages, posts, blogs, chats, etc. of members of the searcher's social graph). The indexed social graph information may be updated intermittently or periodically, for example, to include recently added information associated with the user's social graph. The indexed social graph information may also be updated, e.g., on an on-going basis to reflect relationships determined in accordance with the processes described herein. A user may prevent addition of members to the user's social graph, e.g., using an opt-out option or by keeping contacts out of particular groups used to generate the social graph. In some implementations, privacy features provide a user with an opt-in or opt-out option to allow or to prevent, respectively, being included (or removed the user if already included) as a member of another's social graph. Thus, users may have control over what personal information or connection information, if existing, is included in their social graphs and, consequently, that is included in the content streams and search results described herein”. The system of Acharya searches for user content based on the index of social graph of the users. In addition to this, the user has control over the personal information or connection information in the search results thus a search execution is done to determine their data in the social graph so future searches can be observed to either have or not have the personal information of a user in the future. Users controls their personal information to be included or not in social graphs is done by what information they found and how they what to control that data, so data is found before what they want to do with the data is implemented after that.
Regarding claim 10:
The Applicant argued that Mazzoleni in view of Acharya fails to teach “the reward model is further derived based on access settings for the user which indicate which nodes do not have access rights to their information”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Acharya discloses “Col 7 line 36-57: In some implementations, the distribution data is processed to provide an access control list (ACL) that specifies which contacts within the social network are granted access to the content. In some implementations, content-associated social affinity scores can be processed to provide the ACL. For example, distribution data can indicate that content is to be accessible by, and/or distributed to, a particular user. A social affinity score can be determined for the content and can be specific to a relationship between the content recipient and the author of the content. In some examples, if the social affinity score is below a threshold score, it is determined that the content will not be accessible by, and/or distributed to, the particular user. Consequently, in this example, although the particular user had been explicitly targeted for distribution of the content by the author, the particular user is not provided in the ACL for the content. In some examples, if the social affinity score is at or above the threshold score, it is determined that the content will be accessible by, and/or distributed to, the particular user. Consequently, the particular user has been explicitly targeted for distribution of the content by the author and the particular user is provided in the ACL for the content”. The system of Acharya contains an access control list that determines who has access to the content of a user. Access is determined based on the affinity score wherein affinity score of a contact below a threshold will not have access to the content and affinity score of a contact above a threshold will have access to the content.

Regarding claim 18:
The Applicant argued that Mazzoleni in view of Acharya and McDonald fails to teach “obtaining user feedback regarding results of the search; and updating the reward model and search parameters based on the user feedback”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that McDonald discloses “[0089] In an embodiment, the timeline unit generator 120 uses machine-learned models--generated by the machine-learning module 345--to determine the most interesting and relevant narrative data based. In another embodiment, the timeline unit generator 120 uses a rule-based system to determine the most interesting and relevant narrative data, where the rules are programmed manually. In yet another embodiment, the timeline unit generator 120 determines the narrative data to use in timeline unit generation by collecting feedback (such as through user curation) from the subject user, the viewing users, or both. The timeline unit generator may also use any combination of the above mentioned techniques together to select narrative data for the generation of timeline units. In another embodiment, the timeline unit generator 120 may generate timeline units for a particular time period using all the narrative data, without taking into account relevance at all”. The system of McDonald uses user feedback as a tool to determine the most interesting and relevant results that a user would desire and uses machine learning models to learn the results to improve accuracy of the results. 
The Applicant argued that Mazzoleni in view of Acharya and McDonald fails to teach “each node has a payoff distribution indicating prior success at finding information at that node”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Acharya discloses “Col 15 line 46-65: The social affinity score and the interaction score may be combined by weighting sub-module 512 to generate a weight for each party in a user's social graph. One or more of the most highly weighted parties may be identified as having a high likelihood of being of interest to the user... Content retrieval module 508 pre-fetches content specific to the one or more most highly weighted parties from server system 112. For instance, the activity feed, profile information, photos, videos, and/or other content posted by or otherwise associated with the party may be retrieved. The pre-fetched content is stored locally on the user's computing device 102 in a temporary storage 510, from which it can be quickly retrieved upon request by the user”. The system of Acharya calculates a weight for each party on the likelihood of being interest to the user and parties with high value of weight are likely to be retrieved by the user for content. The combination of social affinity score and the interaction score that has a high weight for a user indicates higher likelihood that information is found for that user based on prior interactions and connections between the parties, thus the weight does have associations with indications for success at finding information at that node or that particular user.  
The Applicant argued that Mazzoleni fails to teach “the set of features indicates a connectedness of the particular online network to other online networks”. The examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Acharya discloses “Col 10 line 35-53: Distinct social graphs may be generated for different types of connections. For example, a user may be connected with chat contacts in one social graph, electronic message contacts in a second social graph, and connections from a particular social network in a third social graph. A social graph may include edges to additional parties at greater degrees of separation from the user…These contacts may, in turn, may have additional contacts at another degree of separation from the user. Similarly, a party's connection to someone in a particular social network may be used to identify additional connections based on that person's connections. Distinct social graphs may include edges connecting one or more social graph to one or more other social graphs. Thus, a social graph may include a single social graph or multiple interconnected social graphs”. Acharya discloses that a user can have interactions with multiple different social graphs and the results drawn from this can be used to determine the user’s social graph and connections. Thus, the social graph can be used to determine how far into the social network is a person engaged in or determining the online outreach of a person. The example of “a user may be connected with chat contacts in one social graph, electronic message contacts in a second social graph, and connections from a particular social network in a third social graph” indicates that a person can be engaged in different social networks at once and connection between the social graphs is analyzed. Also, a social graph can be multiple interconnected social graphs so there is an analyzation of interconnectness of a person in plurality of social networks.
Applicant’s remaining arguments filed in the amendment filed 09/20/2021 respect to amended claims have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzoleni et al (USPGPUB 20150242872) in view of Acharya et al (US Patent 8938500) and Yin et al (USPGPUB 20160335263).
Regarding claim 1, Mazzoleni teaches a computer-implemented method comprising: determining a set of features which are indicative of an online outreach, originating from a particular online network, for a user ; determining, based on the set of features, the online outreach originating from the particular online network for the user, wherein the online outreach indicates an extent to which the user's data permeates into the online network ([0078]: In this illustrative example, social influence 300 includes social reach 306 and social activity 308. Social reach 306 is the ability of user 104 to connect, message, or otherwise engage with other social actors 134 in social network 132. Social activity 308 is an activity performed in relation to social actors 134 in social network 132… [0079]: The system calculates a social reach (online outreach) for a user wherein social reach is calculated using the size of social network of user. When user has a large number of friends and communications occur through instant messaging or posts on the webpage (features determined) of user, user may have a higher value for social reach  than a user who communicates via telephone to a small number of group members. Thus, the system uses features such as number of friends and communications occur through instant messaging or posts on the webpage to determine the social reach/online outreach for the user and users with greater numbers of mentioned features would have higher value of social reach/ online outreach).
Acharya teaches deriving a reward model based on the online outreach for the user, which reward model indicates locations within the particular online network to search for the user's data (Col 9 line 11-45: The system contains a search engine that includes a resource locator engine (reward model) for identifying resources within the search index that are responsive to, and that may be relevant to, a query… Social graph information may be included in a same search index as other resources wherein the social graph information may include, e.g., comments, endorsements, connections, affinities, and so forth related to indexed content and to a user's social graph. The social graph information may include content from social network). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzoleni to incorporate the teachings of Acharya to incorporate a reward model that indicates locations for user’s data so a user can retrieve their data more efficiently and saves time to retrieve the data.
Yin teaches removing from the reward model, a node that historically has returned a negative result where no user information is found at the node in a previous search ([0048]: Based on the trained ranking model, the search result ranking unit 306 may calculate a score for each query/URL pair based on their respective features. In one embodiment, the search result ranking unit 306 may rank the URLs based on their corresponding scores and send the ranked URLs with their scores to the search result filter 310 for filtering. Then, the search result filter 310 may determine a threshold to cut off all URLs with scores below the threshold. For example, if the trained ranking model maps features of a bad result to a negative score and map features of a good result to a positive score, the search result filter 310 may utilize a threshold 0 to remove all bad results or bad URLs. The search result filter 310 may then send the filtered and ranked search content to the search engine 130 in response to the request. In another embodiment (not shown), the search result ranking unit 306 may directly filter or remove a bad result after determining that its score is below the threshold, and then rank the left good results based on their scores. Then, the search result ranking unit 306 may send the filtered and ranked search content to the search engine 130 in response to the request). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzoleni and Acharya to incorporate the teachings of Yin to incorporate removing a node with negative results so results with scores lower than a threshold can be neglected for the current search and future searches thus improves the searching time, improves the accuracy of the results and the overall performance of the system
Regarding claim 2, Mazzoleni does not explicitly teach wherein the reward model indicates locations where the user's data is likely to be found.
Acharya teaches the reward model indicates locations where the user's data is likely to be found (Col 9 line 11-31: The search engine of the system includes a resource locator engine for identifying resources within the search index that are responsive to, and that may be relevant to, a query. Thus the system has a model that identifies locations for data that is likely to be found in to retrieve). Please refer to claim 1 for the motivational statement.
Regarding claim 3, Mazzoleni does not explicitly teach determining search parameters to search for the user's data on the particular online network; and executing a search for the user's data based on the search parameters.  
Acharya teaches determining search parameters to search for the user's data on the particular online network; and executing a search for the user's data based on the search parameters (Col 8 line 63-67, Col 9 line 65-67, & col 10 line 1- 5: The search query may include, e.g., one or more terms, images, audio, video, or other content (parameters)…In response to a search query, search engine accesses indexed cache  to identify resources that are relevant to the search query. Resource locator engine identifies resources in the form of search results and return the search results to a requesting device in search results pages).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzoleni to incorporate the teachings of Acharya to incorporate search parameters so the results can be narrowed down to the user’s relevancy thus improves the accuracies of the search results .
Regarding claim 6, Mazzoleni does not explicitly teach the method further comprising: determining, based on a risk model, whether to delete the user's data found during execution of the search.  
 Acharya teaches determining, based on a risk model, whether to delete the user's data found during execution of the search (Col 13 line 7-17: A user may prevent addition of members to the user's social graph, e.g., using an opt-out option or by keeping contacts out of particular groups used to generate the social graph. In some implementations, privacy features provide a user with an opt-in or opt-out option to allow or to prevent being included (or removed the user if already included) as a member of another's social graph. Thus, users may have control over what personal information or connection information, if existing, is included in their social graphs and, consequently, that is included in the content streams and search results described herein). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzoleni to incorporate the teachings of Acharya to incorporate determining what personal information to be included or not included in the social graph of the user so the overall security of the system can be increased.  
Regarding claim 7, Mazzoleni does not explicitly teach the method further comprising:  deleting the user's data found during execution of the search.  
Acharya teaches deleting the user's data found during execution of the search (Col 12 line 55-67 & Col 13 line 1-17: The privacy features provide a user with an opt-in or opt-out option to allow or to prevent being included (or removed the user if already included) as a member of another's social graph. Thus, the user is able to delete data such as data relating to the connections between the user and certain groups in the social graph).Please refer to claim 6 for the motivational statement.
Regarding claim 8, Mazzoleni does not explicitly teach the method further comprising: replacing the user's data found during execution of the search with a tag indicating a type of the user's data.
(Col 20 line 38-50: The users are provided with an opportunity to mark certain data to be anonymized in one or more ways before it is stored or used, so that personally identifiable information is removed. For example, a user's identity may be anonymized so that no personally identifiable information can be determined for the user, or a user's geographic location may be generalized where location information is obtained (e.g., to a city, zip code, or state level), so that a particular location of the user cannot be determined. Thus, the data is found as personal information will be marked with a type of data, which is personally identifiable information). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzoleni to incorporate the teachings of Acharya to incorporate marking the data with a type so the data can be categorized as certain type of data to narrow down to who can have access to those data.
Regarding claim 9, Mazzoleni does not explicitly teach replacing the user's data found during execution of the search with a generated value (Col 20 line 38-50: The users are provided with an opportunity to mark certain data to be anonymized in one or more ways before it is stored or used, so that personally identifiable information is removed. For example, a user's identity may be anonymized so that no personally identifiable information can be determined for the user, or a user's geographic location may be generalized where location information is obtained (e.g., to a city, zip code, or state level), so that a particular location of the user cannot be determined. Thus, the data is replaced as unknown when the user anonymizes the data).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzoleni to incorporate the teachings of Acharya to incorporate replacing the value of data as anonymous, so the data can be protected as wished by the users, thus improves the security of the system.
Regarding claim 10, Mazzoleni does not explicitly teach wherein the reward model is further derived based on access settings for the user which indicate which nodes do not have access rights to their information.  
Acharya teaches the reward model is further derived based on access settings for the user which indicate which nodes do not have access rights to their information (Col 7 line 36-55: In some implementations, the distribution data is processed to provide an access control list (ACL) that specifies which contacts within the social network are granted access to the content. In some implementations, content-associated social affinity scores can be processed to provide the ACL. For example, distribution data can indicate that content is to be accessible by, and/or distributed to, a particular user. A social affinity score can be determined for the content and can be specific to a relationship between the content recipient and the author of the content. In some examples, if the social affinity score is below a threshold score, it is determined that the content will not be accessible by, and/or distributed to, the particular user. Consequently, in this example, although the particular user had been explicitly targeted for distribution of the content by the author, the particular user is not provided in the ACL for the content. In some examples, if the social affinity score is at or above the threshold score, it is determined that the content will be accessible by, and/or distributed to, the particular user. Consequently, the particular user has been explicitly targeted for distribution of the content by the author and the particular user is provided in the ACL for the content). Please refer to claim 9 for the motivational statement.
Regarding claim 11, Mazzoleni does not explicitly teach wherein the reward model also indicates locations outside the particular online network to search for the user's data.
Acharya teaches the reward model also indicates locations outside the particular online network to search for the user's data (Col 9 line 5-10: Search system 312 identifies resources 305 (e.g., Web pages, images, news articles, user-generated content, social information (e.g., from social network 123), or other public and/or private resources) provided by content publishers on Web sites 304a. Appropriate permission(s) may be required to access non-public content).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzoleni to incorporate the teachings of Acharya to incorporate searching for data outside of the online network so more data can be collected for a particular query, thus improves the efficiency of the system.
Regarding claim 12, note the rejections of claims 1. The instant claims recite substantially same limitations as the above- rejected claims and are therefore rejected under the same prior-art teachings. In addition to this claim, Mazzoleni does not teach the limitation “a model generator to, derive a reward model based on the online 
Acharya teaches a model generator to, derive a reward model based on the online outreach for the user, which reward model indicates: which reward model indicates: locations within the online network to avoid searching for the user's data (Col 7 line 36-57: The system calculates social affinity score for the content and can be specific to a relationship between the content recipient and the author of the content. In some examples, if the social affinity score is below a threshold score, it is determined that the content will not be accessible by, and/or distributed to, the particular user and if the social affinity score is at or above the threshold score, it is determined that the content will be accessible by, and/or distributed to, the particular user. Thus, the system identifies locations that are not needed to be accessed and locations to be accessed to for data retrieval). Please refer to claim 1 for the motivational statement.
Regarding claim 13, Mazzoleni further teaches comprising a database to store the reward model (Fig. 7 & [0113-0114]: The system has a reward modeler that accepts input and along with the social reach, it sends information into the database to get the most relevant result. Also, a database in number of databases is in the same physical location with the modeler).  
Regarding claim 14, Mazzoleni further teaches wherein the reward model is a stochastic model based on prior behavior of the user across the particular online network ([0083]The reward modeler of the system uses social influence, item preference, and shopping history of user when generating reward  and social marketing task. [0096]: For example, purchase probability may be computed as a function of past purchase behavior of the user, history of clicks on related advertisements, items viewed by the user, duration for which the user viewed items, item viewing frequency. Thus, prior behavior of the user across the network is observed).  
Regarding claim 17, Mazzoleni does not explicitly teach wherein the reward model identifies a search path that indicates locations on the particular online network most likely to contain the user's data.  
Acharya teaches the reward model identifies a search path that indicates locations on the particular online network most likely to contain the user's data (Col 7 line 36-57: The system calculates social affinity score for the content and can be specific to a relationship between the content recipient and the author of the content. In some examples, if the social affinity score is below a threshold score, it is determined that the content will not be accessible by, and/or distributed to, the particular user and if the social affinity score is at or above the threshold score, it is determined that the content will be accessible by, and/or distributed to, the particular user. Thus, the path with higher score is more likely to be routed to for data). Please refer to claim 12 for the motivational statement.  

Claims 4, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzoleni et al (USPGPUB 20150242872) in view of Acharya et al (US Patent 8938500), Yin et al (USPGPUB 20160335263) and McDonald et al (PGPUB 20130073976).
Regarding claim 4, Mazzoleni in view of Acharya does not explicitly teach the method further comprising: obtaining user feedback regarding results of the search; and updating the reward model and search parameters based on the user feedback.  
McDonald teaches obtaining user feedback regarding results of the search; and updating the reward model and search parameters based on the user feedback ([0089]: The system uses machine-learned models to determine the most relevant narrative data based. The system also determines the narrative data/user data to use in timeline unit generation by collecting feedback from the subject user, the viewing users, or both. Thus, the machine-learned models of the system are updated to improve accuracy of future searches).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzoleni and Acharya to incorporate the teachings of McDonald to incorporate user feedback into the system so less errors are produced for future searches.
Regarding claim 15, Mazzoleni in view of Acharya does not explicitly teach wherein the model generator is a machine- learning model generator.  
McDonald teaches the model generator is a machine- learning model generator ([0101]: The machine-learning module 345 generates machine-learned models 404 for use by the timeline unit scorer 420 and the timeline unit generator 120, the timeline unit ranker 125, and for ranking content for relevance as required by various components of the timeline interface. For example, the machine-learned models can be used by the timeline manager 119 to determine the most relevant photos to display in a Photo report for a particular time period. The machine-learned models generated by the machine-learning module 345 include tree-based models, kernel methods, neural networks, splines, and combinations of one or more of these techniques. The machine-learning module 345 may also use other machine-learned methods or statistical methods to generate models.).   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzoleni and Acharya to incorporate the teachings of McDonald to incorporate machine learning into the environment so the system can learn from itself and improve future results for the users.
Regarding claim 16, Mazzoleni in view of Acharya does not explicitly teach wherein the machine-learning model is a random-forest machine-learning model.  
McDonald teaches machine-learning model is a random-forest machine-learning model ([0101]: The machine-learning module 345 generates machine-learned models 404 for use by the timeline unit scorer 420 and the timeline unit generator 120, the timeline unit ranker 125, and for ranking content for relevance as required by various components of the timeline interface. The machine-learned models generated by the machine-learning module include tree-based models (random forest model), kernel methods, neural networks, splines, and combinations of one or more of these techniques. The machine-learning module 345 may also use other machine-learned methods or statistical methods to generate models). Please refer to claim 15 for the motivational statement.
Regarding claim 18, note the rejections of claims 1, 4, 12. The instant claims recite substantially same limitations as the above- rejected claims and are therefore rejected under the same prior-art teachings. In addition to this claim, Mazzoleni further ([0030]: Social reach is calculated with the number of people that view information presented by the consumer, the number of people who identify they like the information presented by the consumer, and the number of people who re-post the information presented by the consumer. This information may be presented by at least one of sending the information, posting the information (dissemination of the user's posts), or otherwise providing the information for other people; [0079] As depicted, social reach 306 is calculated using the size of social network 132 of user 104, the method in which messages propagate between social actors 134 in social network 132, or a combination thereof. For example, when user 104 has a large number of friends and communications occur through instant messaging or posts on the webpage of user 104, user 104 may have a higher value for social reach 306 than a user who communicates via telephone to a small number of group members. In other words, social value 306 is related to the number of social actors 134 from FIG. 1 that can be exposed to the messages of user 104).
Acharya teaches the set of features comprises a feature indicating a connection relationship for each connection, whether the connection is a familial or professional relationship, wherein a familial relationship is more likely to include the user's data (Col 14 line 15-37: Affinity sub-module assigns a social affinity score to each party on the basis of a social affinity between the party and the user. In some embodiments, the social affinity score may reflect how the topographic distance between a party and the user correlates with the likelihood that the user will view content specific to that party. For instance, if a user is more likely to view the profile of a direct contact than the profile of a contact of a contact, then the contacts of the user may be assigned a higher social affinity score than the contacts of the contacts of the user. In some embodiments, the social affinity score may reflect how a user's interactions with a party (e.g., the frequency or type of interaction with content specific to the party) correlate with the likelihood that the user will view content specific to that party. For instance, if a user tends to view posts by a first contact more frequently than posts by a second contact, then the first contact may be assigned a higher social affinity score than the second contact. In some embodiments, contacts in certain social circles (e.g., a user's Close Friends circle) may be assigned a higher social affinity score than contacts in other social circles (e.g., the user's Acquaintances circle). Thus, the system of Acharya also determines whether a connection is a close connection or not to determine the social affinity score) wherein the set of features indicates a connectedness of the particular online network to other online networks (Col 10 line 35-53: Distinct social graphs may be generated for different types of connections. For example, a user may be connected with chat contacts in one social graph, electronic message contacts in a second social graph, and connections from a particular social network in a third social graph. A social graph may include edges to additional parties at greater degrees of separation from the user…These contacts may, in turn, may have additional contacts at another degree of separation from the user. Similarly, a party's connection to someone in a particular social network may be used to identify additional connections based on that person's connections. Distinct social graphs may include edges connecting one or more social graph to one or more other social graphs. Thus, a social graph may include a single social graph or multiple interconnected social graphs); the particular online network is represented as a graph with nodes and edges (Col 4 line 28-31: The term "social connection" as used herein encompasses its plain and ordinary meaning, including, but not limited to, a relationship between nodes in a graph representing users of the social networking service” and “Col 11 line 1-15: Affinity between entities of a social graph may be represented by the above-noted edges in the user' social graph. As noted, affinity may identify the closeness of a party to a user. For example, a contact of a contact who has five common middle contacts with the user has more of an affinity with the user (e.g., is considered closer to the user) than a contact of a contact who has only one common middle contact. Factors in determining affinity may include, e.g.: how a contact is connected to the user (e.g., a source of a connection), which social networking site the contact is a member of, whether contact or contact of contact, and how many paths to get to the contact of a contact (e.g., common middle contacts). Edges may be weighted, either in a database containing the social graph or elsewhere, to reflect a level of affinity between connections (e.g., parties) in the social graph); wherein each node has a payoff distribution indicating prior success at finding information at that node (Col 15 line 46-65: The social affinity score and the interaction score may be combined by weighting sub-module 512 to generate a weight for each party in a user's social graph. One or more of the most highly weighted parties may be identified as having a high likelihood of being of interest to the user... Content retrieval module 508 pre-fetches content specific to the one or more most highly weighted parties from server system 112. For instance, the activity feed, profile information, photos, videos, and/or other content posted by or otherwise associated with the party may be retrieved. The pre-fetched content is stored locally on the user's computing device 102 in a temporary storage 510, from which it can be quickly retrieved upon request by the user) and predicts locations within the online network likely to contain the user's data (Col 15 line 66-67 and line 16 line 1- 20: A feedback module 518 determines time-based parameters based on the successes or failures, on a system-wide level and/or a per-user level, with which various factors predict the content that will be requested next by a user. The time-based parameters are provided to identification module 506 to promote successful factors and/or to punish unsuccessful factors used by affinity sub-module 514, interaction sub-module 516, and/or weighting sub-module 512 in the identification of target parties). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzoleni and McDonald to incorporate the teachings of Acharya to incorporate searching for data outside of the online network so more data can be collected for a particular query, thus improves the efficiency of the system.
Regarding claim 20, Mazzoleni further teaches wherein the set of features comprises at least one element selected from the group consisting of: network connections; connection type; 6P201700937US0115/847,516 network interaction; and network interconnectedness ([0030]: The system determines the social reach by looking at the number of people that view information presented by the consumer, the number of people who identify they like the information presented by the consumer, and the number of people who re-post the information presented by the consumer. This information may be presented by at least one of sending the information, posting the information, or otherwise providing the information for other people. The concept of social reach is particularly applicable to social media sites, blogs, instant messaging, and review boards. Thus, the features consisting of network connections; connection type; 6P201700937US0115/847,516 network interaction are acquired by the system).

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzoleni et al (USPGPUB 20150242872) in view of Acharya et al (US Patent 8938500), Yin et al (USPGPUB 20160335263) and Winstanley et al (USPGPUB 20180039647).
Regarding claim 5, Mazzoleni in view of Acharya, Yin and McDonald does not teach the method further comprising updating the search parameters in response to a failure to locate the user's data at a location identified in the reward model.  
Winstanley teaches updating the search parameters in response to a failure to locate the user's data at a location identified in the reward model ([0073]: The potential filters of the system is updated when the user’s query goes to the posts it wants but the post belong to a user that does not have a first-degree connections with the user of the query. Thus, the query fails to retrieve the needed information and the potential filters tells the user that the user does not have access to the information). It would have been prima facie obvious to one of ordinary skill in the art .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzoleni et al (USPGPUB 20150242872) in view of Acharya et al (US Patent 8938500), Yin et al (USPGPUB 20160335263), McDonald et al (PGPUB 20130073976) and Winstanley et al (USPGPUB 20180039647).
Regarding claim 19, Mazzoleni, Acharya,Yin and McDonald does not explicitly teach wherein updating the search parameters is based on past search results.  
Winstanley teaches wherein updating the search parameters is based on past search results ([0076]: The system performs privacy checks only on items (e.g., edges and nodes) that are determined to be likely to contain sensitive information and such a determination is based on principles derived from accumulated data on user behaviors (e.g., using a machine-learning algorithm that considers the type of edges and nodes that users frequently specify as private)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzoleni, Acharya, Yin and McDonald to incorporate the teachings of Winstanley to incorporate updating parameters based on past results so future results can be more accurate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./Examiner, Art Unit 2153                                                                                                                                                                                                        /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153